Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 1 of 14 PageID #: 661



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  EDWARD COHEN,

                         Plaintiff,                  MEMORANDUM & ORDER
                                                     19-CV-2622(EK)(SMG)
                  -against-

  LYONDELLBASELL INDUSTRIES N.V.,

                         Defendant.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

             Plaintiff Edward Cohen sued LyondellBasell Industries

 N.V., alleging a deficiency in a proxy statement Lyondell filed

 in connection with a shareholder vote to extend its stock

 incentive plan.     The alleged deficiency was that the proxy

 statement failed to state the number of eligible plan

 participants, as required by the Securities and Exchange

 Commission’s (“SEC”) proxy rules.        After Plaintiff sued, but

 prior to the actual vote, Defendant supplemented the proxy

 statement with the omitted information.         The parties agree this

 mooted Plaintiff’s claim, but they dispute whether Plaintiff is

 now entitled to attorneys’ fees and costs.

             Before the Court is Magistrate Judge Steven M. Gold’s

 report and recommendation (“R&R”) on Plaintiff’s motion for over

 $60,000 in attorneys’ fees and costs pursuant to the “common

 benefit doctrine.”     Judge Gold recommends that the Court deny

                                      1
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 2 of 14 PageID #: 662



 this motion because Plaintiff did not confer a “substantial

 benefit” on Defendant’s shareholders, as required by the

 doctrine.     Plaintiff filed timely objections to the R&R, to

 which Defendant responded.       After conducting a de novo review,

 the Court adopts the R&R in its entirety, with one modest

 exception.

                                      Background

              On April 9, 2019, Defendant filed a definitive proxy

 statement with the SEC in advance of its annual meeting on May

 31, 2019 (the “Proxy Statement”).1          Compl. ¶ 1, ECF No. 1.        It

 contained numerous items to be voted on, including Item 10 —

 Amendment of the Company’s Long-Term Incentive Plan (the

 “Plan”).     Compl. ¶ 12; Proxy Statement at 58-60, ECF No. 1-1.

 The Plan was originally created in April 2010 to provide stock

 options to eligible employees and directors for a ten-year term

 ending in April 2020.      Proxy Statement at 58.       In the 2019 vote,

 the Board asked shareholders to approve certain amendments to

 the Plan, including “to approve the extension of the term of the

 Plan for so long as the previously approved shares remain

 available for issuance.”       Id.   The Board made clear that it was

 “not asking for the approval of any additional shares.”             Id.    At




       1  The Court assumes familiarity with the factual and procedural history
 of this case, as set forth in greater detail in Judge Gold’s R&R.


                                       2
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 3 of 14 PageID #: 663



 that time, there were approximately 4.2 million shares still

 available for issuance under the Plan.         Id.     In its recitation

 of the Plan’s “material terms,” the Proxy Statement recited that

 “[a]ll regular employees of the Company and its subsidiaries and

 Board members are eligible to participate in the [Plan], if

 selected by the Compensation Committee.”         Id.     The Proxy

 Statement did not, however, say how many employees the company

 had at that time.

             On May 3, 2019, Plaintiff filed this action alleging

 that the Proxy Statement violated Section 14(a) of the

 Securities Exchange Act and SEC regulations thereunder.              In

 particular, Plaintiff claimed that it contravened Item 10(a)(1)

 of Schedule 14A, which instructs: “Describe briefly the material

 features of the plan being acted upon, identify each class of

 persons who will be eligible to participate therein, indicate

 the approximate number of persons in each such class, and state

 the basis of such participation.”        17 C.F.R. § 240.14a-101

 (emphasis added).

             On May 9, 2019, Defendant filed a supplement to the

 Proxy Statement (the “Supplement”) stating, in relevant part:

 “As of May 1, 2019, there were approximately 19,000 employees

 and 11 non-employee directors eligible to participate in the

 [Plan].”    Supplement at 3, ECF No. 14-5.       At the annual meeting

 on May 31, 2019, the shareholders approved Item 10, with 97.5%

                                      3
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 4 of 14 PageID #: 664



 of the vote in favor.      See Form 8-K at 6, ECF No. 16-5.          In the

 days following the meeting, Defendant issued approximately

 35,000 shares under the Plan.        Pl.’s Mem. of Law at 10, ECF No.

 14-2.

             Plaintiff then filed a motion for attorneys’ fees and

 costs, ECF No. 14, which was referred to Judge Gold.2             Judge Gold

 issued an R&R on June 23, 2020, to which Plaintiff objected on

 July 7, 2020.     R&R, ECF No. 20; Pl.’s Obj., ECF No. 21.

                                    Legal Standard

             A district court reviewing a magistrate judge’s R&R

 “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.”

 28 U.S.C. § 636(b)(1)(C).       The district court reviews de novo

 those portions of an R&R to which a party has specifically

 objected.    Id.; Fed. R. Civ. P. 72(b)(3); see also Kruger v.

 Virgin Atl. Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y.

 2013) (“A proper objection is one that identifies the specific

 portions of the R&R that the objector asserts are erroneous and

 provides a basis for this assertion.”), aff'd, 578 F. App'x 51

 (2d Cir. 2014).     Objections that are general, conclusory, or

 “merely recite the same arguments presented to the magistrate




         2Judge Margo K. Brodie referred this motion for an R&R.   The case was
 subsequently transferred to the undersigned.


                                       4
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 5 of 14 PageID #: 665



 judge” do not constitute proper objections and are reviewed only

 for clear error.     See Sanders v. City of New York, No. 12-cv-

 113, 2015 WL 1469506, at *1 (E.D.N.Y. Mar. 30, 2015).

                                      Discussion

              The common-benefit doctrine “permits a prevailing

 party to obtain reimbursement of attorneys’ fees ‘in cases where

 the litigation has conferred a substantial benefit on the

 members of an ascertainable class’ and where it is possible to

 spread the costs proportionately among the members of the

 class.”   Amalgamated Clothing & Textile Workers Union v. Wal-

 Mart Stores, Inc., 54 F.3d 69, 71 (2d Cir. 1995) (quoting Mills

 v. Elec. Auto-Lite Co., 396 U.S. 375, 393-94 (1970).           The

 benefit “must be something more than technical in its

 consequence and be one that accomplishes a result which corrects

 or prevents an abuse which would. . . affect the enjoyment or

 protection of an essential right to the stockholder's interest.”

 Mills, 396 U.S. at 396.

              Judge Gold recommends denying Plaintiff’s motion for

 attorneys’ fees and costs because Defendant’s supplemental

 disclosure merely corrected a “technical” omission, and

 therefore Plaintiff did not confer a “substantial benefit” on

 shareholders, as required by Mills and its progeny.           R&R at 8.

 Plaintiff objects to this conclusion and to most of Judge Gold’s

 reasoning.    Although some of these objections are repurposed

                                      5
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 6 of 14 PageID #: 666



 from Plaintiff’s moving papers, the Court will review the R&R de

 novo.

       A.    Plaintiff’s Chevron Argument

             Plaintiff claims that Judge Gold erred by resting his

 conclusion, in part, on the fact that shareholders were

 primarily asked to extend the term of the Plan, and not to (for

 example) increase the number of shares available, or take

 another action that would dilute shareholder value or impact

 overall compensation levels.       Pl.’s Obj. at 2-4.      In support of

 this objection, Plaintiff argues that the Supplement corrected a

 “material omission.”      Id. at 4.       Essentially, Plaintiff’s

 argument appears to be that any omission of information called

 for by Schedule 14 is material by definition, because the SEC

 would not have instructed proxy filers to include such

 information if the Commission did not think it material, and the

 Commission’s view in that regard is entitled to Chevron

 deference (or at least something like it).           See id. at 3 (noting

 that the SEC’s Disclosure Interpretations require proxy filers

 to include all information in Item 10, regardless of whether the

 proxy seeks to issue new shares or merely modify the terms of an

 existing plan); see also id. (stating that the “SEC’s

 requirements, expressed in its own regulations, are entitled to




                                       6
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 7 of 14 PageID #: 667



 deference” and citing Chevron, U.S.A. v. Nat. Res. Def. Council,

 Inc., 467 U.S. 837 (1984)).

              This argument misses the point of Mills, which holds

 clearly that the “substantial benefit” standard, and not the

 materiality threshold, is what determines a plaintiff’s

 entitlement to attorneys’ fees.          Mills, 396 U.S. at 396

 (shareholder-plaintiff is entitled to recover fees for

 instituting an action that “results in a substantial benefit to

 [the] corporation”).      The “materiality by definition” test urged

 by Plaintiff would effectively write Mills’ “substantial

 benefit” test out of existence; instead, any action identifying

 a violation of Schedule 14A’s instructions, no matter how

 “technical,” would result in an entitlement to fees.           This

 result would be inconsistent with Mills’ admonition that the

 substantial entitlement “must be something more than technical

 in its consequence and be one that accomplishes a result which

 corrects or prevents an abuse which would be prejudicial to the

 rights and interests of the corporation or affect the enjoyment

 or protection of an essential right to the stockholder's

 interest.”     Id.   Plaintiff’s argument is also undermined by the

 fact that Mills itself considered (in separate sections) both

 the materiality threshold and the “substantial benefit” test.

 Compare Mills, 396 U.S. at 384-85 (applying materiality

 threshold to the underlying violation), with id. at 393-97

                                      7
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 8 of 14 PageID #: 668



 (discussing “substantial benefit” test for attorneys’ fees).             If

 Mills intended these to be the same thing, presumably the Court

 would have used the same terminology for the same test in the

 same opinion.

              The original Proxy Statement in this case — that is,

 the one Plaintiff challenged — went a long stretch of the way

 towards the full disclosure required by the SEC, even before

 Plaintiff brought suit.      That version had already informed

 shareholders that “[a]ll regular employees of the Company and

 its subsidiaries and Board members” could participate — even if

 it didn’t explicitly state the approximate number of those

 employees.    Proxy Statement at 58.      Given this, and given (as

 Judge Gold pointed out) that the number of shares being issued

 was not changing, it is difficult to imagine a more “technical”

 amendment than the one at issue.

              In support of its materiality argument, Plaintiff

 cites two cases in this district — Stein v. Medtronic plc, No.

 17-CV-5343 (E.D.N.Y.) (“Medtronic”) and Stein v. Raymond James

 Financial, Inc., No. 16-CV-379 (E.D.N.Y) (“Raymond James”) —

 that ascribe significance to defendants’ failure to comply with

 Item 10(a)(1).    See Pl.’s Obj. at 4.      Those cases, however, are

 distinguishable because they involved votes to increase the

 number of shares available for issuance under the plans — by an

 additional 50 million shares in Medtronic and 16 million in

                                      8
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 9 of 14 PageID #: 669



 Raymond James.     See Medtronic, Compl. ¶ 11, ECF No. 1; Raymond

 James, Transcript dated Feb. 9, 2016 at 6:25-7:3, ECF No. 16.

 The corrective litigation in those cases thus clearly conferred

 a “substantial benefit” on shareholders generally:           as the SEC

 has observed, shareholders have a “strong interest in

 understanding” equity compensation programs because of the

 “dilution of their ownership interests” that follows as

 “companies issue more shares of their stock to employees.”

 Disclosure of Equity Compensation Plan Information, Securities

 Act Release No. 8048, Exchange Act Release No. 45189, 67 Fed.

 Reg. 232-01, 2002 WL 4156 (Jan. 2, 2002) (noting, as well, that

 equity compensation plans “may result in a significant

 reallocation of ownership in an enterprise between existing

 security holders and management and employees”).

             Those substantial benefits are not present here.          The

 instant Proxy Statement stated that the Board was “not asking

 for the approval of any additional shares” beyond those

 previously approved.      Proxy Statement at 58.      It reiterated that

 the Plan had been approved in April 2010 for a ten-year term and

 that approximately 4.2 million shares were still available for

 issuance.    Id.   The Proxy Statement also included almost two

 pages setting out the terms of the Plan under the following

 headers: purpose, eligibility for participation, administration,

 authorized shares, types of awards, maximum awards payable to an

                                      9
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 10 of 14 PageID #: 670



 employee, grants to non-employee directors, amendment and

 termination, income tax consequences, and plan benefits.            Id. at

 58-60.    As noted above, the “eligibility for participation”

 section did provide the following meaningful information about

 the universe of eligible employees: “[a]ll regular employees of

 the Company and its subsidiaries and Board members are eligible

 to participate in the [Plan], if selected by the Compensation

 Committee.”     Id. at 58.    Under the circumstances, the Court

 cannot conclude that the benefit conferred here was “so

 significant as to warrant the award of attorneys’ fees.”

 Amalgamated Clothing, 54 F.3d at 71 (emphasis added).

             Plaintiff also argues the R&R failed to recognize that

 the right “to cast an informed vote” is, in and of itself, a

 substantial benefit, as the Second Circuit held in Amalgamated

 Clothing, 54 F.3d at 71.       See Pl.’s Obj. at 6.      Judge Gold did

 not dispute this principle, however; rather, he correctly

 distinguished Amalgamated Clothing based on its facts.            In that

 case, the defendant — Walmart — had initially excluded the

 relevant proposal (relating to its affirmative-action policies)

 from the proxy statement in its entirety; absent the plaintiff’s

 action, the proposal would not have gone to a shareholder vote

 at all.    Amalgamated Clothing, 54 F.3d at 70; see also R&R at 7.

 Judge Gold also distinguished the facts in Chen v. Select Income

 REIT, No. 18-CV-10418, 2019 WL 6139014 (S.D.N.Y. Oct. 11, 2019),

                                      10
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 11 of 14 PageID #: 671



 in which a supplemental disclosure provided information

 essential to evaluate a change-of-control transaction.            Id. at

 *13 (supplement provided “information necessary for . . . common

 stock shareholders to cast an informed vote concerning [a]

 proposed merger,” including previously omitted unlevered free

 cash flow projections, valuation analyses, and various conflicts

 of interest); see also R&R at 7 (citing Chen, 2019 WL 6139014,

 at *13-15).

             Here, in contrast, the supplemental disclosure of the

 specific number of corporate employees and directors did not

 substantially help to inform shareholders, as required by Mills.

 Plaintiff cites no case supporting his novel argument that the

 correction of any and every omission from a proxy statement

 constitutes, by definition, a “substantial benefit,” and this

 Court is aware of none — notwithstanding Amalgamated Clothing’s

 discussion of the importance of informed shareholder voting.

       B.    Plaintiff’s Contention that Shares Issued Would Have
             Been Rendered Void, Absent the Correction

             Plaintiff’s next argument alludes to a more tangible

 benefit than his generic reference to informed shareholders:             he

 argues that, had he not sued to correct the proxy, the shares

 issued under the Plan would have been subject to rescission.

 Pl.’s Obj. at 7 (arguing that “absent a properly authorized

 shareholder approval of the Proposal, no shares would be legally


                                      11
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 12 of 14 PageID #: 672



 granted after the [Plan] expired in April of 2020”).            Rescission

 is a strong remedy, and if the Plaintiff had actually saved the

 corporation from it, he might indeed have a stronger

 “substantial benefit” argument to make.          But he cites no

 authority for the proposition that the omission he identified

 would have required that remedy, and again the Court is aware of

 none.    Indeed, Mills itself undermines his assertion: it notes

 that district courts have broad discretion as to remedies for

 proxy violations.      See 396 U.S. at 386-88 (holding that “nothing

 in the statutory policy [of Section 14] ‘requires the court to

 unscramble a corporate transaction merely because a violation

 occurred,’” and that the transaction “should be set aside only

 if a court of equity concludes, from all the circumstances, that

 it would be equitable to do so”).3        Thus it remains far from

 certain — indeed, it seems highly doubtful — that the remedy for

 the foot fault here would have been rescission of any shares

 issued after April 2020, as Plaintiff suggests.

         C.   Plaintiff’s Argument Concerning the Number of Votes
              in Favor of the Proposal

              Finally, Plaintiff argues the R&R should not have

 relied on the percentage of votes cast in favor of extending the



       3  Notably, Plaintiff did not object to Judge Gold’s finding that the
 litigation did not save Defendant from having to void shares issued in May
 2019. As Judge Gold noted, the issuance of the 35,000 shares following the
 annual meeting had already been authorized under the original Plan that
 extended through April 2020. R&R at 8.

                                      12
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 13 of 14 PageID #: 673



 Plan, in part because doing so is contrary to Amalgamated

 Clothing.    Pl.’s Obj. 5-6.     The Second Circuit has held that

 “[t]he percentage of shares voted against a proposal is

 insignificant” to the question of whether a plaintiff vindicated

 the shareholders’ right to cast an informed vote.           Amalgamated

 Clothing, 54 F.3d at 71.       Based on this admonition, the R&R

 shall be modified to strike the following sentence:            “More than

 97% of shareholders voted in favor of Item 10, suggesting that

 the disclosure triggered by this lawsuit was not of great

 import.”    R&R at 8.    This change, however, does not alter the

 analysis above or the conclusion that the Plaintiff’s action did

 not meet the “substantial benefit” test.

                                      Conclusion

             As set forth above, the Court adopts in part and

 modifies in part Judge Gold’s Report and Recommendation dated




                                      13
Case 1:19-cv-02622-EK-SMG Document 23 Filed 09/30/20 Page 14 of 14 PageID #: 674



 June 23, 2020.     Plaintiff’s motion for attorneys’ fees and costs

 is denied.




       SO ORDERED.

                                     _/s Eric Komitee_____________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:       September 30, 2020
              Brooklyn, New York




                                      14
